In this case, we awarded appellant an appeal from the judgment of the Court of Appeals, holding that the trial court did not err in finding appellant guilty of felony reckless driving in violation of Code §§ 46.2-852 and 46.2-868(B). See Chapman v. Commonwealth , 68 Va. App. 131, 145, 804 S.E.2d 326 (2017).We have considered the record, briefs, and arguments of counsel, and for the reasons stated in the opinion of the Court of Appeals, we will affirm the judgment.This order shall be published in the Virginia Reports and certified to the Court of Appeals of Virginia and to the Circuit Court of Frederick County.